                                           Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              EUREKA DIVISION

                                   7

                                   8       JW GAMING DEVELOPMENT, LLC,                           Case No. 18-cv-02669-WHO (RMI)
                                   9                      Plaintiff,
                                                                                                 ORDER RE: DISCOVERY DISPUTE
                                  10              v.
                                                                                                 Re: Dkt. Nos. 354, 355
                                  11       ANGELA JAMES, et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court are a pair of unilaterally-filed discovery dispute letter briefs

                                  15   (dkts. 354, 355) that can best be characterized as Plaintiff JW Gaming’s motion to compel

                                  16   Defendant Pinoleville Pomo Nation (“Tribe”) to provide responses and to tender production

                                  17   pertaining to the first sets of Plaintiff’s post-judgment interrogatories and requests for production.1

                                  18   As stated below, Plaintiff’s request to compel this discovery is granted and the Tribe’s objections

                                  19   are overruled.

                                  20           As mentioned in a recent order (dkt. 352) denying the Tribe’s request to quash a subpoena,

                                  21   on April 29, 2021, the presiding judge referred various matters pertaining to post-judgment

                                  22   discovery and enforcement of judgment to the undersigned for resolution (see dkt. 328). Plaintiff

                                  23   and the Tribe are at an impasse concerning 11 interrogatories (see (dkt. 354-3) at 3-4) and 13

                                  24
                                       1
                                  25     It should not go without mention that the currently pending letter briefs are not compliant with the
                                       provisions set forth in the General Standing Order of the undersigned. This is particularly disappointing
                                  26   because the Parties were specifically directed (see Order (dkt. 348) at 1) to take care to comply with those
                                       provisions. Apparently, counsel for the Tribe was for some unarticulated reason unable to meet the deadline
                                  27   for this filing, which caused the parties to have to file separately and which also caused counsel for the
                                       Tribe to take the liberty of singlehandedly exceeding the total combined page allowance for what would be
                                  28   a joint filing and that is set forth in the General Standing Order. The court will excuse these violations this
                                       time, however, let the Parties be forewarned that, going forward, the court will be less forgiving.
                                         Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 2 of 8




                                   1   requests for production (see (dkt. 354-1) at 4-5). In short, the Tribe has refused to respond to any

                                   2   of the propounded interrogatories while refusing to produce any of the requested information, all

                                   3   on the basis of a number of generalized objections as well as thirteen “specific” objections that

                                   4   appear to be only applicable to the requests for production. See generally Def.’s Ltr. Br. (dkt. 355)

                                   5   at 1-8. By way of introductory statements, the Parties frame their respective positions in a manner

                                   6   that, by now, has become abundantly familiar to the court. Plaintiff submits that “[t]he Tribe is

                                   7   seeking to obstruct JW Gaming’s enforcement of its $8.5 million judgment . . . by, among other

                                   8   things, refusing to produce any discovery . . . [while resting on] responses [that] consist of blanket,

                                   9   boilerplate objections declining to provide even basic information such as identifying the locations

                                  10   of the Tribe’s bank accounts, entities in which the Tribe has any beneficial interest, and substantial

                                  11   assets that the Tribe has acquired since 2020.” Pl.’s Ltr. Br. (dkt. 354) at 1. Further, Plaintiff

                                  12   submits that it has learned from certain bank records that it has gathered through the subpoena
Northern District of California
 United States District Court




                                  13   process that “the Tribe is actively moving money to new accounts at a small bank in Denver,

                                  14   Colorado, and moving money in and out of [] [the] ‘Pinolevolle Pomo Nation Circle of Nations

                                  15   Lending Account,’ . . . a vehicle the Tribe has formed to make high-interest consumer loans via

                                  16   the internet . . .” Id. Meanwhile, in addition to expressing certain concerns about the “temporal and

                                  17   substantive scope” of the discovery requests in question, the Tribe continues to reiterate its

                                  18   contention that it “has not waived, nor will it waive” its sovereign immunity. See Def.’s Ltr. (dkt.

                                  19   355) at 1.

                                  20          Of course, this argument has already been rejected several times in the course of this case.

                                  21   First, Judge Orrick held (in October of 2018) that that Defendants’ motion to dismiss was due to

                                  22   be denied because, inter alia, “the Tribal Defendants are not entitled to sovereign immunity.” See

                                  23   Order Denying Defendants’ Motion to Dismiss (dkt. 55) at 1. Then, the Tribal Defendants took an

                                  24   interlocutory appeal but failed to upset that holding. See Mem. Op. (dkt. 123) at 2-3. Neither did

                                  25   the Tribal Defendants succeed in convincing the Supreme Court to upset that holding (see dkts.

                                  26   165, 183). Thereafter, leaving no room for any doubt, in entering judgment in favor of Plaintiff’s

                                  27   breach of contract claim, Judge Orrick held that “[t]he Tribe clearly and unequivocally waived its

                                  28   sovereign immunity with respect to the instant action.” See Order on Motion for Summary
                                                                                          2
                                         Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 3 of 8




                                   1   Judgment (dkt. 178) at 12. In similar fashion, the Tribe also suggests that “the Limitation of

                                   2   Recourse provisions [in the Promissory Note at issue in this case] plainly prohibit JW from

                                   3   discovering non-gaming revenue assets[] [a]nd since it is undisputed that there are no gaming

                                   4   revenues, because the Tribe has no casino, there are no assets to discover.” See generally Def.’s

                                   5   Ltr. Br. (dkt. 355) at 3-5. However, the Tribe’s interpretation of this contract provision has also

                                   6   been already litigated and rejected. In January of 2020, Judge Orrick found that the language of

                                   7   the Promissory Note in question and the undisputed facts “show that the Tribe has breached the

                                   8   parties’ agreement.” Order on Motion for Summary Judgment (dkt. 178) at 8. In that context, the

                                   9   Tribe argued (as is the case again here) that “there can be no liability for failure to make payment

                                  10   on the Note because there are no casino revenues from which to pay.” Id. In rejecting this

                                  11   argument, Judge Orrick explained that in order “[t]o find that JW Gaming is entitled to payment

                                  12   only in the event that casino revenues exist would render meaningless the alternate maturity date
Northern District of California
 United States District Court




                                  13   and the ‘immediately due and payable’ language. The interpretation I adopt is the only one that

                                  14   gives effect to the Maturity Date provisions of the Note.” Id. at 9. Accordingly, to the extent that

                                  15   the Tribe seeks to rely on objections based in already-rejected arguments for resisting the post-

                                  16   judgment discovery at issues here, such as its assertions of sovereign immunity, and its assertions

                                  17   regarding its already-rejected interpretation of the Promissory Note’s Limitation of Recourse

                                  18   provisions, those objections represent nothing more than an attempt to replow the same ground

                                  19   (see Def.’s Ltr. Br. (dkt. 355) at 2-5) and are therefore OVERRULED. Additionally, since these

                                  20   are the only arguments upon which the Tribe specifically relies in refusing to answer the 11

                                  21   propounded interrogatories, and since the undersigned’s review of those interrogatories (see Exh-3

                                  22   to Pl.’s Ltr. Br. (dkt. 354-3) at 2-4) leads the undersigned to independently conclude that the

                                  23   interrogatories are narrowly tailored and reasonably calculated to secure relevant and necessary

                                  24   information that would aid Plaintiff in searching for and tracing the Tribe’s assets in its effort to

                                  25   execute the Judgment entered in its favor, Plaintiff’s request to compel the Tribe to provide

                                  26   answers to the propounded interrogatories is GRANTED and the Tribe shall do so on or before

                                  27
                                  28
                                                                                          3
                                            Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 4 of 8




                                   1   12:00 noon on Wednesday, June 16, 2021.2

                                   2             As to Plaintiff’s 13 requests for production (“RFP”) (see Exh-1 to Pl.’s Ltr. Br. (dkt. 354-

                                   3   1) at 2-5), the Tribe has provided 10 point-for-point sets of undeveloped boilerplate objections in

                                   4   its letter brief (see Def.’s Ltr. Br. (dkt. 355) at 5-8) which the undersigned will address

                                   5   individually. However, at the outset, the undersigned will note that the Tribe has failed to lodge

                                   6   any specific objections to RFP Nos. 3, 4, and 11. See generally id. at 1-8. Accordingly, Plaintiff’s

                                   7   requests to compel production of the materials3 described in RFP No. 3 (documents reflecting

                                   8   indebtedness in excess of $50,000 as of January 1, 2021), RFP No. 4 (various financial and

                                   9   accounting records), and RFP No. 11 (certain types of audit reports) are GRANTED and those

                                  10   materials shall be produced on or before 12:00 noon on Wednesday, June 16, 2021.

                                  11             As to the remainder, RFP No. 1 seeks communications between the Tribe and any creditors

                                  12   from January 1, 2020, up to the date of production – to which the Tribe objects by arguing that the
Northern District of California
 United States District Court




                                  13   request “is overbroad and improperly seeks private information.” Id. at 5. The undersigned

                                  14

                                  15   2
                                         It should be noted that the Tribe presented more specific objections directly to Plaintiffs when it refused to
                                  16   answer the interrogatories that were propounded. See generally Exh-4 to Pl.’s Ltr. Br. (dkt. 354-4) at 2-4.
                                       However, in its unilaterally filed letter brief (dkt. 355) the Tribe abandoned those objections and focused its
                                  17   opposition to answering Plaintiff’s letter brief (at least as to the interrogatories) in more general terms that
                                       focus on its assertions that seek to re-litigate its sovereign immunity and “Limitations of Recourse”
                                  18   arguments (see generally id. at 1-8). It is well established that in evaluating a motion to compel, the court
                                       does not simply look to and rely on objections raised only in the response to the original discovery request.
                                  19   See e.g., Olmos v. Ryan, No. CV-17-3665-PHX-GMS (JFM), 2020 U.S. Dist. LEXIS 67701, at *4-5 (D.
                                       Ariz. Apr. 17, 2020). Instead, “[w]hen ruling upon a motion to compel, the court generally considers those
                                  20   objections which have been timely asserted and relied upon in response to the motion . . . [and] generally
                                       deems objections initially raised but not relied upon in response to the motion as abandoned. It deems
                                  21   objections not initially raised as waived.” Cotracom Commodity Trading Co. v. Seaboard Corp., 189
                                       F.R.D. 655, 662 (D. Kan. 1999) (emphasis supplied); Hupp v. San Diego Cnty., 2014 U.S. Dist. LEXIS
                                  22   52741, 2014 WL 1404510, at *7 (S.D. Cal. Apr. 10, 2014) (same); Bryant v. Armstrong, 285 F.R.D. 596,
                                       604 (S.D. Cal. 2012) (addressing only the objections raised in a party’s opposition to a motion to compel
                                  23   where the party raised multiple boilerplate objections in its initial responses to discovery requests, but did
                                       not support or explain those objections in its opposition to a motion to compel); Dolquist v. Heartland
                                  24   Presbytery, 221 F.R.D. 564, 568 n.16 (D. Kan. 2004) (“objections initially raised but not relied upon in
                                       response to a motion to compel are deemed abandoned”); In re Toys “R” Us-Del., Inc. Fair & Accurate
                                  25   Credit Transactions Act (FACTA) Litig., 2010 U.S. Dist. LEXIS 130884, 2010 WL 4942645, at *3 (C.D.
                                       Cal. July 29, 2010) (same). In this regard, despite the fact that the Tribe has clearly abandoned the
                                  26   objections presented in its response to the interrogatories by failing to include them in its unilaterally filed
                                       letter brief (compare dkt. 354-4 at 2-4, with dkt. 355 at 1-8), the undersigned has nevertheless reviewed and
                                  27   considered those objections and finds them to be wholly unpersuasive and due to be overruled even had
                                       they not been so clearly abandoned.
                                  28   3
                                           For a full description of RFP Nos. 3, 4, and 11 – see Exh-1 to Pl.’s Ltr. Br. (dkt. 354-1) at 4, 5.
                                                                                                4
                                         Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 5 of 8




                                   1   disagrees. As recently explained, the scope of post-judgment discovery is “very broad” and there

                                   2   is a presumption in favor of full discovery of any and all matters that are even arguably related to

                                   3   Plaintiff’s efforts to find or trace the Tribe’s assets and to otherwise enforce its judgment. See

                                   4   Order (dkt. 352) at 9) (citing United States v. Conces, 507 F.3d 1028, 1040 (6th Cir. 2007);

                                   5   Comerica Bank v. Esshaki, 314 F. Supp. 3d 832, 833 (E.D. Mich. 2018); Gen. Star Nat. Ins. Co. v.

                                   6   Administratia Asigurarilor de Stat, 713 F. Supp. 2d 267, 286 n.9 (S.D. N.Y. 2010); and, Credit

                                   7   Lyonnais, S.A. v. SGC Int’l, Inc., 160 F.3d 428, 431 n.9 (8th Cir. 1998)). Neither is the

                                   8   undersigned persuaded by the Tribe’s bare mention of its privacy rights as any such concerns are

                                   9   adequately addressed by the protective order that was previously entered in this case (see dkts.

                                  10   102, 104, 106). Therefore, the Tribe’s objection as to RFP No. 1 is OVERRULED.

                                  11          RFP No. 2 seeks all bank statements for each and every account owned, controlled, or held

                                  12   by the Tribe that are dated between January 1, 2020, and the date of production. Def.’s Ltr. Br.
Northern District of California
 United States District Court




                                  13   (dkt. 355) at 6. The Tribe responds to the effect that this request “is now overbroad and unduly

                                  14   burdensome as oppressive as JW’s counsel has already received the banking information from

                                  15   WestAmerica Bank for which Tribe should not have to needlessly repeat the exercise.” Id.

                                  16   Plaintiff’s unilaterally filed letter brief does not seem to address this particular contention (see

                                  17   Pl.’s Ltr. Br. (dkt. 354) at 1-4) – which is precisely the reason that this court imposes a joint filing

                                  18   requirement for the presentation of discovery disputes (such as to foster a narrowing of the issues),

                                  19   however, the acrimony between these parties has reached such a fever pitch that they are unable to

                                  20   even coordinate their arguments to address contentions raised by one another. Thus, the Tribe’s

                                  21   objection in this regard is SUSTAINED in part but only to the extent that the Tribe will not have

                                  22   to produce the documents from WestAmerica Bank that Plaintiff has already received through the

                                  23   subpoena process. In all other respects (that is, as to any other bank statements that have not

                                  24   already been received by Plaintiff as part of the WestAmerica Bank subpoena), the Tribe’s

                                  25   objection is OVERRULED. In order to identify those documents already received, such as to

                                  26   avoid a duplication of effort and labor on the Tribe’s part in producing bank statements under this

                                  27   RFP that Plaintiff does not already possess, counsel for the parties are ORDERED to meet and

                                  28   confer forthwith in the spirit of professionalism and collegiality that this court expects from all
                                                                                          5
                                            Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 6 of 8




                                   1   counsel who are permitted to practice here. In this regard, and given the history of the ever

                                   2   deepening acrimony involved in this case, counsel are encouraged to consult and faithfully

                                   3   implement the Guidelines for Professional Conduct found on the Court’s website.4

                                   4             RFP No. 5 (resolutions generated, enacted, or adopted by the Tribe between January 1,

                                   5   2017 and the date of production), RFP No. 6 (all of the Tribe’s laws and ordinances), and RFP No.

                                   6   13 (all minutes of each meeting of the Tribal Council from January 1, 2019 to the present) are

                                   7   opposed by the Tribe based on the repeating of the same boilerplate objection relied upon in

                                   8   resisting RFP No. 1 – that is, an assertion that the request is overbroad and seeks private

                                   9   information. See Def.’s Ltr. Br. (dkt. 355) at 6, 7-8. Initially, due to the lack of any development

                                  10   or explanation in these boilerplate objections, it is difficult to imagine how the promulgation of a

                                  11   law or an ordinance might constitute “private information” as the Tribe suggests; nevertheless, for

                                  12   the reasons described above, the undersigned finds that these requests are not overly broad and
Northern District of California
 United States District Court




                                  13   that they fall well within the “very broad” scope of post-judgment discovery in that each request

                                  14   appears calculated to finding or tracing the Tribe’s assets, or that they are otherwise useful in

                                  15   enforcing the Judgment. Further, any privacy concerns, legitimate or otherwise, would be

                                  16   adequately addressed by the protective order mentioned above. Accordingly, the Tribe’s

                                  17   objections to producing material responsive to RFP Nos. 5, 6, and 13 are OVERRULED.

                                  18             In opposing RFP Nos. 7 and 8 (seeking documents related to two particular

                                  19   “reconveyances” including the associated escrow files, communications with the creditor(s), all

                                  20   associated billing statements, and evidence of payment of the debt(s) affiliated with that

                                  21   transaction), as well as RFP Nos. 9 and 10 (seeking a similar series of documents related to a

                                  22   particular grant deed transaction and a short form deed of trust and assignments of rents

                                  23   transaction, including all the associated escrow files, certain communications involved in those

                                  24   transactions, promissory notes, evidence of indebtedness, billing statements, evidence of

                                  25   associated payment(s), and evidence of other conveyance(s) of value made as consideration for

                                  26   said grant deed), the Tribe simply repeats, verbatim, the same boiler plate objection again and

                                  27
                                       4
                                  28       See https://www.cand.uscourts.gov/forms/guidelines-for-professional-conduct/

                                                                                            6
                                            Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 7 of 8




                                   1   again. See id. at 6-7. The gist of this objection is simply to contend that while the underlying

                                   2   conveyance documents are within the scope of discovery, the request “is overbroad as to the entire

                                   3   escrow and all communications [because] [t]he discovery should seek assets not all

                                   4   communications and escrow documents that violate the Tribe’s and third-party rights of privacy.”

                                   5   Id. at 6-7. The undersigned disagrees. As mentioned, the scope of post-judgment discovery is

                                   6   “very broad” and encompasses all materials that can even arguably be suggested to be relevant to

                                   7   the finding or tracing of assets, or to the enforcement of the judgment. Nothing in the Tribe’s rote

                                   8   reiteration of its boilerplate objection undermines the contention that the information sought in

                                   9   RFP Nos. 7 through 10 falls within that scope. Nor has the Tribe developed its privacy contention

                                  10   through cogent argument that might convince the undersigned that the protective order in place in

                                  11   this case is somehow inadequate in addressing the Tribe’s assertions of privacy. Accordingly, as to

                                  12   RFP Nos. 7 through 10, the Tribe’s objections are OVERRULED.
Northern District of California
 United States District Court




                                  13           Lastly, RFP No. 12 seeks all documents relating to “financial progress reports” submitted

                                  14   to the federal government by the Tribe in connection with the Tribe’s receipt of funds under the

                                  15   Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). Id. at 7. In this regard, the

                                  16   Tribe objects to the following effect: “This category is overbroad as it has no time frame and seeks

                                  17   information that could potentially go back decades and which is not within the proper scope of

                                  18   discovery.” Id. This single sentence objection is confusing – given that the CARES Act was

                                  19   embodied in a bill passed by the 116th Congress and signed into law by the President on March

                                  20   27, 2020, it is unclear why the Tribe suggests that financial progress reports submitted by the

                                  21   Tribe relating to funds received under this 14-month old enactment “could potentially go back

                                  22   decades.” Contrary to the Tribe’s contention that RFP No. 12 seeks information “that has no time

                                  23   frame” and “could potentially go back decades,” this objection is meritless and is OVERRULED.

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         7
                                         Case 3:18-cv-02669-WHO Document 357 Filed 06/11/21 Page 8 of 8




                                   1                                           CONCLUSION

                                   2          Accordingly, in accordance with the rulings described above, the Tribe is herewith

                                   3   ORDERED to produce responsive documents and materials related to the above-discussed RFPs

                                   4   and responsive answers to each of Plaintiff’s propounded interrogatories, on or before 12:00 noon

                                   5   on Wednesday, June 16, 2021.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 11, 2021

                                   8

                                   9
                                                                                                  ROBERT M. ILLMAN
                                  10                                                              United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       8
